Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered. Claims 1, 4-6 and 9-16 are currently under examination on the merits.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Yu et al (WO 20151880, English equivalent US 2017/0108632, ‘632 hereafter, is cited in this office action).
Regarding claims 1, 4-6 and 9-14, ‘632 discloses a polarizer protective film, a polarizing plate and a liquid crystal display device using the protective film (Fig. 1-5, [0009]-[0024], [0041]-[0073]), wherein the protective film has (nx-ny) in a range up to 0.005 ([0019]-[0023],  Re can be 200 nm, (nx-ny)= Re/d=200 nm/40000 nm =0.005, [0095]-[0097]) and thickness can be in a range of 35 to 45 microns (Table 1, Examples 1 and 2, 45 microns and 35 microns) which significantly overlapped instantly claimed ranges). ‘632 also discloses a protective film having thickness being 40 microns with (nx-ny) being 0.00375, which is sufficiently close to instantly claimed end point 0.004, (see comparative example 10). Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2144.05). ‘632 also discloses that the protective film includes a polyethylene terephthalate, polyethylene naphthalate or a copolymer resin thereof ([0015], [0054]), which may have a triple coextrude structure ([0016], [0055]). ‘632 further discloses a display device comprising a pair of polarizing plates, a display panel and a bright enhancement film reading upon quantum dot sheet between back light and display panel ([0060]-[0073], [0097], [0099], [0100]).  In addition, applying a functional layer such as hardcoat, antireflection layer or anti-glare layer on a protective film for a polarizing plate and adding a quantum dot sheet between backlight unit and display panel to adjust wavelength of the light source are common practices in the art.  
Regarding claims 15 and 16, ‘632 teaches a display device including all the components as recited in the present claim 15 and 16 ([0060]-[00073], [0097], [0099], [0100]), but ‘632 does not set forth that the display panel is an organic electroluminescent display panel. However, it is well known in the art that both liquid crystal display panel and organic electroluminescent display panel have the same function of displaying image according to signal applies thereto, therefore, one of ordinary skill in the art would have used organic electroluminescent display panel to replace liquid crystal panel of ‘632, to render a display device having desired performance, as doing so would merely constitute the substitution of one known element for another to yield a predictable result (See MPEP 2143). 

Response to Arguments
Applicant's arguments filed on 07/13/2022 have been fully considered but they are moot in view of the new ground rejection in light of applicant’s amendment. It is also noted that applicant randomly pick a new (nx-ny) value range in order to avoid the (nx-ny) value as exemplified in the cited prior art. However, no critical effect of the protective film with (nx-ny) value in this claimed range has been shown. The present application clearly shows that the best result for preventing rainbow mura  is the film having (nx-ny) being 0.002, which is out of instantly claimed range (See Table 1 of the present application).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782